United States Disties@quit9-cv-03921-KMK Documents Filed 05/10/19 Page 1 of 1
Southern District of New York

 

JLT Specialty Insurance Services Inc.
AFFIDAVIT OF SERVICE

Plaintiff, | Civil Action No. 7;19-CV-03921-KMK

-against-

NFP Property & Casualty Services, Inc.,
Defendant.

 

State of New York )

8S:
County of Albany )

Mary M. Bonville, being duly sworn, deposes and says:

Deponent is over the age of eighteen and is a resident of New York State and is not a party to this action. That
on May 6, 2019 at approximately 9:45 AM deponent served the following specific papers pursuant to Section
306 of the Business Corporation Law: Summons in a Civil Action and Complaint, that the party served was
NFP Property & Casualty Services, Inc., a domestic business corporation, the defendant in this action, by
personally serving two copies of the aforesaid papers at the office of the New York State Secretary of State
located at 99 Washington Avenue, 6th Floor, in the City of Albany, New York by delivering to and leaving the
papers with Nancy Dougherty, a white female with black hair, being approximately 56 years of age; height of
5'3", weight of 135 Ibs., being an authorized person in the Corporation Division of the Department of State and
empowered to receive such service. That at the time of making such service, deponent paid the fee prescribed by
Law in the amount of $40.00.

/ p— Mary M. Bonville

Sworn to before me this day of May, 2019

Math Lalenn ofbn Yo
Ruth A. Dennehey 0)
Notary Public — State of New York

Qualified in Albany County

Registration No. 01DE4729775

Commission Expires: 11-30-2022
